14-2957
Harris v. Fischer

                      UNITED STATES COURT OF APPEALS 

                               FOR THE SECOND CIRCUIT                       

                                   _______________                   

                                  August Term, 2015 

             (Argued: January 15, 2016               Decided: March 15, 2016) 

                                  Docket No. 14‐2957 
                                  _______________                           
 
                             AUDRA LYNN HARRIS, 
                                        
                                          Plaintiff‐Appellant, 
                                        
                                     —v.— 
                                        
     SGT. MICHAEL MILLER, CORRECTIONS OFFICER ELLA ANDERSON, CORRECTIONS 
        OFFICER VALERIE BRYANT, AND CORRECTIONS OFFICER ROBIN TROTTER, 
                                        
                                          Defendants‐Appellees, 
 
    COMMISSIONER BRIAN S. FISCHER, SUPERINTENDENT SABINA KAPLAN, ELIZABETH 
     WILLIAMS (Former Superintendent), DONALD SAWYER (Director, Central New 
    York Psychiatric Center (Marcy)), RICHARD ROY, DR. CATHERINE MCDERMOTT 
    (Director, Office of Mental Health), MICHAEL CAPRA, CAPTAIN T. FITZGERALD, 
      LARRY ZWILLINGER, JOSEPH JOSEPH, FIDELE FIORE, SGT. RORICK, CORRECTIONS 
    OFFICER L. BELL, CORRECTIONS OFFICER HUNTER, CORRECTIONS OFFICER HARDY, 
    CORRECTIONS OFFICER K. SLADE, CORRECTIONS OFFICER OGLESBY, CORRECTIONS 
    OFFICER M. JORDAN, CORRECTIONS OFFICER K. DERRY, CORRECTIONS OFFICER L. 
     SIMMONS, CORRECTIONS OFFICER K. SMITH, CORRECTIONS OFFICER C. MC NEIL, 
    CORRECTIONS OFFICER H. MALDONADO, CORRECTIONS OFFICER SHARON GRANT, 
    CORRECTIONS OFFICER JOE PLOWDEN, SGT. MICHAEL DRAGOON, SUPERINTENDENT 
     OF MEDICAL DEPARTMENT MARJORIE BYRNES, DR. LORI BETH GOLDSTEIN, NURSE 
       PRACTITIONER ELIJAH STEVENS, LESTER WRIGHT (Commissioner of Medical), 
     CORRECTIONS OFFICER JANE DOE #1, CORRECTIONS OFFICER JANE DOE #2, all sued 
    and in their official capacity (the last two names being fictitious, said individuals 
    being corrections officers of Bedford Hills Correctional Facility who participated 
                           in assaulting Plaintiff on April 8, 2010), 
 
                                                  Defendants.* 
                                        _______________                      

B e f o r e:  

KATZMANN, Chief Judge, KEARSE, Circuit Judge, and SCHOFIELD, District Judge.†  

                                        _______________  

      Appeal from an order entered by the United States District Court for the 
Southern District of New York (McMahon, J.), granting summary judgment in 
favor of defendants. Appearing pro se, Plaintiff‐Appellant Audra Lynn Harris, a 
former inmate of Bedford Hills Correctional Facility, brought several claims 
against the Facility’s employees relating to her period of incarceration. The 
motions panel dismissed all but one of Harris’s claims and appointed pro bono 
counsel to brief that sole remaining claim, which alleges that Defendants‐
Appellees Ella Anderson, Valerie Bryant, and Robin Trotter grabbed Harris, 
threw her to the ground, raised her smock, and forcibly spread her legs open to 
allow a male officer, Defendant‐Appellee Michael Miller, to visually inspect 
Harris’s genitalia for cotton. Because we conclude that the district court’s 

* The motions panel ordered the dismissal of the appeal against those listed only as 
“Defendants.” The Clerk of Court is respectfully directed to amend the caption to 
conform to the caption above.
 The Honorable Lorna G. Schofield, of the United States District Court for the Southern 
†

District of New York, sitting by designation.

                                                2
memorandum‐decision and order rested on an incomplete assessment of the law, 
we VACATE and REMAND only so much of the order as granted summary 
judgment in favor of the Defendants‐Appellees on this remaining claim.  
                               _______________                      

             ARUN S. SUBRAMANIAN, Susman Godfrey L.L.P, New York, NY, for 
                  Plaintiff‐Appellant. 
              
             DAVID LAWRENCE III, Assistant Solicitor General (Barbara D. 
                  Underwood, Solicitor General, and Michael S. Belohlavek, 
                  Senior Counsel, on the brief), for Eric T. Schneiderman, Attorney 
                  General of the State of New York, New York, NY, for 
                  Defendants‐Appellees. 

                                  _______________                         

PER CURIAM:

      Plaintiff‐Appellant Audra Lynn Harris is a former inmate of Bedford Hills 

Correctional Facility. She testified at her deposition that, while incarcerated at 

Bedford Hills, a male officer and three female officers entered her room to take 

down cotton that she had removed from her mattress and pasted to her room’s 

windows. The male officer then demanded to know if Harris had any more 

cotton. According to Harris’s testimony, which was not disputed under oath, after 

she said no, the three female officers grabbed her, threw her to the ground, lifted 

her smock, and forcibly opened her legs to allow the male officer to visually 

inspect her genitalia for any additional cotton.  

                                          3
      Harris later brought a claim against the officers, Defendants‐Appellees 

Michael Miller, Ella Anderson, Valerie Bryant, and Robin Trotter (collectively, the 

“Appellees”), for violations of her constitutional rights based on this search. After 

the Appellees moved for summary judgment, the United States District Court for 

the Southern District of New York (McMahon, J.) determined that there was no 

genuine dispute of material fact and that the Appellees were entitled to judgment 

as a matter of law. Because we respectfully conclude that the district court’s 

analysis of this claim rested on an incomplete assessment of the law, particularly 

the Fourth Amendment’s protection of an inmate’s right to bodily privacy, and 

because we conclude that there are genuine disputes of material fact, we 

VACATE so much of the district court’s order as dismissed the claim concerning 

the search for cotton, and we REMAND for further proceedings.  

   I. BACKGROUND 

      The following facts are either uncontroverted or construed in the light most 

favorable to Harris, the nonmovant. Harris was incarcerated at Bedford Hills 

Correctional Facility in Bedford Hills, New York, from September 30, 2008, to 

February 14, 2012, for burglary and criminal contempt. Dr. Catherine McDermott‐



                                          4
Coffin, the Forensic Unit Chief of the New York State Central New York 

Psychiatric Center’s Satellite Unit at Bedford Hills, explained that Harris received 

a Level 1 designation for “Treatment Needs/Service Level” at the time of her 

admission. J.A. 1108–09. A Level 1 “designation is the highest level designation 

and is assigned to individuals displaying symptoms of major/serious mental 

illness, with active symptoms requiring care and treatment and/or patients who 

require frequent support and interventions by the mental health staff.” Id. 

       During her incarceration at Bedford Hills, Harris filed at least 30 grievances 

against prison staff, at least 11 of them prior to the events at issue in this appeal. 

Harris alleges that “throughout [her] incarceration, [her] Civil Rights were 

violated by Bedford Hills Correction’s Officers and Security staff due to their 

pattern of ongoing abuse of authority, fabricated Misbehavior Reports, malicious 

and calculated cell searches, harassment, retaliation, deliberate indifference, 

intentional misconduct, as well as verbal and physical abuse and beatings.” J.A. 

1191. She further alleges that she “was constantly harassed and retaliated against 

by officers because [she] wrote grievances when they violated [her] rights and the 

rules.” J.A. 1192.  



                                           5
      Following a series of incidents that are outside the scope of this appeal, 

officers transferred Harris to a one‐on‐one observation room to monitor her more 

closely. In the observation room, officers directed Harris to change into a smock. 

Harris, who had been in an observation room before, acknowledged that 

changing into a smock was standard procedure. At her deposition, Harris 

explained that she attempted to put the smock on over her clothing while getting 

undressed, but the officers told her she could not undress in that manner. She 

stated that the officers proceeded to knock her down and pull off her clothing, 

injuring her in the process, before throwing the smock at her. (It is unclear from 

the record which officers were involved in this incident.) Harris contends that she 

then requested medical assistance from nearby nurses, but the officers who had 

changed her clothing refused to allow the nurses to tend to her.   

      At that point, Harris attempted to use her mattress to block the observation 

room’s windows. She explained at her deposition: “I put up my mattress again so 

I couldn’t be seen, because I felt humiliated. I felt like I had been raped, and 

nobody would help me.” J.A. 1072. Harris then ripped open her mattress, which 




                                           6
may have been torn already, and started using water to put the mattress’s cotton 

stuffing on the windows so that she “couldn’t be seen.” J.A. 1072. 

      What occurred after Harris began pasting the cotton to the windows is the 

focus of this appeal. At her deposition, Harris testified that a male officer, Miller, 

and three female officers—later identified as Anderson, Bryant, and Trotter—

entered her room and started taking down the cotton while Harris stood in the 

shower. At her deposition, Harris recounted the events that followed: 

      And [Miller], said you have any more cotton? And I said no. He told 
      me  to  lift  up  my  smock.  And  I  said,  I  don’t  have  anything.  I  said, 
      you can’t do that. You are a man. And then he nodded to the three 
      officers,  and  they  snatched  me  on  the  ground,  threw  me  on  the 
      ground,  and  they  started—like  I  tried  to  keep  my  legs  closed,  and 
      they  pulled  my  legs  apart,  lift  up  my  smock.  And  they  opened  my 
      legs and he at my legs—between my legs. And then they threw my 
      legs  down,  and  then  I  started  screaming.  I  started  screaming.  I 
      realized I had a cut.  

J.A. 1072. Shortly after this incident, Miller, with the assistance of others, caused 

Harris to be injected with antipsychotic medication. 

      Several weeks later, Harris filed a grievance complaining about the April 8, 

2010 search. The description she provided in that grievance is consistent with her 

initial complaint filed in the district court on September 7, 2011, her amended 

complaint filed on November 29, 2011, her deposition testimony on November 26, 

                                             7
2012, and, finally, her declaration in opposition to defendants’ motion for 

summary judgment filed on November 22, 2013.  

      Harris’s description is also the only evidence in the record detailing the 

April 8, 2010 search: The Appellees did not offer any evidence contradicting 

Harris’s description of the incident, such as an affidavit from Miller stating that 

the search never happened or explaining that it did not happen as Harris 

describes. Instead, the Appellees’ only denial that the search occurred was in their 

briefs filed in the district court. Moreover, the evidence that the Appellees 

submitted to the district court relating to the incident corroborates much of 

Harris’s description, although it is silent on the officers’ conduct. For example, the 

Appellees submitted an Inmate Misbehavior Report dated April 8, 2010, which 

states that, on April 8, 2010, 

      while  conducting  an  1  on  1  watch  with  inmate  Harris  . . .  ,  after 
      discovering she was moving her mattress to the shower, [Anderson] 
      gave  her  several  direct  orders  to  move  it.  Inmate  Harris  proceeded 
      to rip a hole in the mattress & place it’s contents on the floor and the 
      glass (she used water as a paste) blocking [Anderson’s] view. 

J.A. 1131. They also submitted the following entry from Harris’s medical file, also 

dated April 8, 2010: 



                                            8
       Inmate  has  been  on  Infirmary  for  several  days,  but  today,  became 
       combative & irrational, prompting a phone call to OMH – Inmate’s 
       therapist,  Spatarella,  attended  pt.  on  the  infirmary  &  requested  1:1 
       observation  in  the  Infirmary.  Upon  nurse’s  attempted  assessment, 
       inmate  verbally  abusive,  demanding  some  cream  for  her  arm;  but 
       had been pulling apart her mattress, trying to flood her cell, laying 
       in the shower & refusing to come out. At one point, pt. very angry, 
       blocking  her  window  with  her  robe,  and  plastering  her  window 
       with  wet  paper  towels,  blocking  CO’s  view.  Inmate  refused 
       [illegible] ordered stat by MD, and received [illegible] Zyprexa. 

J.A. 1097.  

   II. PROCEDURAL HISTORY 

       On September 7, 2011, appearing pro se, Harris filed suit in the U.S. District 

Court for the Southern District of New York. As with many pro se litigants, 

Harris’s pleadings are less than clear, naming a plethora of individuals and 

asserting at least eight claims. On September 16, 2013, following the close of 

discovery, the defendants moved for summary judgment. On August 1, 2014, the 

district court granted that motion in its entirety. See Harris v. Fischer, No. 11 Civ. 

6260 (CM)(JLC), 2014 U.S. Dist. LEXIS 107503, at *83, 2014 WL 3859242, at *30 

(S.D.N.Y. Aug. 1, 2014). Harris timely filed a notice of appeal on August 15, 2014. 

       On December 2, 2014, a motions panel of this Court appointed pro bono 

counsel for Harris and directed counsel to brief whether the April 8, 2010 search 


                                             9
performed by the Appellees violated Harris’s constitutional rights. The motions 

panel dismissed all of Harris’s remaining claims as to all other defendants as 

lacking an arguable basis in law and fact. Accordingly, the only claim we address 

in this opinion is Harris’s remaining claim that the April 8, 2010 search performed 

by the Appellees violated her constitutional rights. 

   III.      DISCUSSION 

      Harris argues that the search violated both her Fourth Amendment right to 

be free from unreasonable searches and her Eighth Amendment right to be free 

from cruel and unusual punishment. The district court correctly recognized that 

courts “should ‘liberally construe pleadings and briefs submitted by pro se 

litigants, reading such submissions to raise the strongest arguments they 

suggest.” Harris, 2014 U.S. Dist. LEXIS 107503, at *13, 2014 WL 3859242, at *5 

(quoting Bertin v. United States, 478 F.3d 489, 491 (2d Cir. 2007)). In analyzing 

Harris’s allegations, however, the district court appears to have construed them 

as raising only an Eighth Amendment claim, even though the district court drew 

on case law from both the Fourth and Eighth Amendment contexts in its analysis. 

See Harris, 2014 U.S. Dist. LEXIS 107503, at *30–35, 2014 WL 3859242, at *11–13. 



                                          10
Whether the district court assumed that the Fourth Amendment did not protect 

an inmate’s right to bodily privacy is unclear. Because we respectfully believe that 

the district court’s analysis rested on an incomplete assessment of the law, we 

take this opportunity to state the legal principles that should guide the district 

court on remand.  

   A. Standard of Review  

      “We review a district court’s decision to grant summary judgment de novo, 

construing the evidence in the light most favorable to the party against which 

summary judgment was granted and drawing all reasonable inferences in its 

favor.” Sec. Plans, Inc. v. CUNA Mut. Ins. Soc’y, 769 F.3d 807, 815 (2d Cir. 2014) 

(quoting Wachovia Bank, N.A. v. VCG Special Opportunities Master Fund, Ltd., 661 

F.3d 164, 171 (2d Cir. 2011)). “We will affirm a grant of summary judgment only if 

there is no genuine issue of material fact and the prevailing party was entitled to 

judgment as a matter of law.” Id. But “[a] motion for summary judgment must be 

rejected ‘if the evidence is such that a reasonable jury could return a verdict for 

the nonmoving party.’” Abdu‐Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 465 (2d 

Cir. 2001) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).  



                                           11
      And “[i]t is well established that a court is ordinarily obligated to afford a 

special solicitude to pro se litigants,” Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 

2010), “particularly where motions for summary judgment are concerned,” 

Jackson v. Fed. Express, 766 F.3d 189, 195 (2d Cir. 2014).1 

    B. The Fourth Amendment 

      While acknowledging that “the Fourth Amendment proscription against 

unreasonable searches does not apply within the confines of the prison cell,” 

Hudson v. Palmer, 468 U.S. 517, 526 (1984), we held more than twenty years ago 

“that maintenance of prison security is not burdened unduly by the recognition 

that inmates do retain a limited right to bodily privacy,” Covino v. Patrissi, 967 

F.2d 73, 78 (2d Cir. 1992). We are aware of no intervening Supreme Court decision 

calling that holding into doubt, and we reiterate today that inmates retain a 

limited right to bodily privacy under the Fourth Amendment. 




1 The district court deemed Harris’s claim relating to the April 8, 2010 search exhausted, 
as required by 42 U.S.C. § 1997e(a), because “Defendants [did] not argue that Plaintiff 
failed to exhaust this claim.” Harris, 2014 U.S. Dist. LEXIS 107503, at *30, 2014 WL 
3859242, at *11. Appellees do not contest this conclusion on appeal, and so we deem the 
claim exhausted or the argument waived. See Paese v. Hartford Life & Accident Ins. Co., 449 
F.3d 435, 445 (2d Cir. 2006).

                                            12
      The prison context does affect, however, the way that courts must analyze 

alleged violations of this Fourth Amendment right. Courts assessing an inmate’s 

claim that officers infringed his or her right to bodily privacy must undertake a 

two‐part inquiry: (1) First, the court must determine whether the inmate has 

“exhibit[ed] an actual, subjective expectation of bodily privacy”; and (2) second, 

the court must determine “whether the prison officials had sufficient justification 

to intrude on [the inmate’s] fourth amendment rights.” Id. at 77–78.  

      In considering the second question, courts apply one of two separate but 

overlapping frameworks. If the inmate’s Fourth Amendment claim challenges a 

prison regulation or policy, courts typically analyze the claim under Turner v. 

Safley, 482 U.S. 78 (1987). Under Turner, “the regulation is valid if it is reasonably 

related to legitimate penological interests.” Id. at 89. Courts make this 

determination with reference to four factors discussed in Turner. See Covino, 967 

F.2d at 78–79 (discussing the Turner factors).  




                                          13
       But if the inmate’s Fourth Amendment claim challenges an isolated search, 

courts typically apply the standard set forth in Bell v. Wolfish, 441 U.S. 520 (1979).2 

See, e.g., Byrd v. Maricopa Cty. Sheriff’s Dep’t, 629 F.3d 1135, 1141 n.6 (9th Cir. 2011) 

(en banc) (“Because Byrd did not challenge the constitutionality of the 

Contraband Policy, and because the district court focused on the facts of the 

actual search conducted rather than on the provisions of the Contraband Policy, 

we apply the Bell factors rather than those articulated in [Turner], which addresses 

inmate challenges to regulations.”). As the Bell Court observed, “[t]he test of 

reasonableness under the Fourth Amendment is not capable of precise definition 

or mechanical application.” 441 U.S. at 559. Instead,  

       [i]n  each  case  it  requires  a  balancing  of  the  need  for  the  particular 
       search against the invasion of personal rights that the search entails. 
       Courts must consider [1] the scope of the particular intrusion, [2] the 
       manner in which it is conducted, [3] the justification for initiating it, 
       and [4] the place in which it is conducted. 




2 Bell arose in the context of a pretrial detainee strip‐search policy, but its framework is 
equally applicable to convicted inmates challenging isolated searches. Cf. Covino, 967 
F.2d at 78 n.4; Cookish v. Powell, 945 F.2d 441, 445–46 (1st Cir. 1991).


                                              14
Id. Because Harris challenges an isolated search rather than a policy (indeed, 

neither party identifies what the relevant policy is at Bedford Hills), Bell’s four‐

factor test governs the present analysis.   

   1. The Scope of the Intrusion 

      We begin by noting that the first Bell factor—the scope of the intrusion—

varies with the type of search. There are at least three types of searches that 

implicate an inmate’s right to bodily privacy:  

      A  “strip  search,”  though  an  umbrella  term[,]  generally  refers  to  an 
      inspection  of  a  naked  individual,  without  any  scrutiny  of  the 
      subject’s  body  cavities.  A  “visual  body  cavity  search”  extends  to 
      visual  inspection  of  the  anal  and  genital  areas.  A  “manual  body 
      cavity search” includes some degree of touching or probing of body 
      cavities. 

Cookish, 945 F.2d at 444 n.5 (quoting Blackburn v. Snow, 771 F.2d 556, 561 n.3 (1st 

Cir. 1985)). The scope of the intrusion also varies depending on who searches 

whom, i.e., whether the search involved an officer of the same gender as the 

inmate. Each of these factors—the type of search and the person conducting the 

search—is independently relevant to Bell’s reasonableness inquiry.  




                                           15
   a. The Type of Search 

       Regardless of who performs the search, a visual body cavity search, such as 

the one conducted here, is invasive: “A strip search that involves a stranger 

peering without consent at a naked individual, and in particular at the most 

private portions of that person’s body, is a serious invasion of privacy.” Florence v. 

Bd. of Chosen Freeholders, 566 U.S. ‐‐, 132 S. Ct. 1510, 1526 (2012) (Breyer, J., 

dissenting); see also Canedy v. Boardman, 16 F.3d 183, 185 (7th Cir. 1994) (“[O]ne of 

the clearest forms of degradation in Western Society is to strip a person of his 

clothes. The right to be free from strip searches and degrading body inspections is 

thus basic to the concept of privacy.” (quoting 3 George B. Trubow, ed., Privacy 

Law and Practice, ¶ 25.02[1] (1991))); Cookish, 945 F.2d at 446 (“[A] ‘severe if not 

gross interference with a person’s privacy [] occurs when guards conduct a visual 

inspection of body cavities.” (quoting Arruda v. Fair, 710 F.2d 886, 887 (1st Cir. 

1983))). 

   b. Who Performs the Search 

       “[W]hile all forced observations or inspections of the naked body implicate 

a privacy concern, it is generally considered a greater invasion to have one’s 



                                            16
naked body viewed by a member of the opposite sex.” Canedy, 16 F.3d at 185; see 

also Byrd, 629 F.3d at 1141 (“We approach this issue by reiterating our 

longstanding recognition that ‘[t]he desire to shield one’s unclothed figure from 

[the] view of strangers, and particularly strangers of the opposite sex, is impelled 

by elementary self‐respect and personal dignity.’” (quoting York v. Story, 324 F.2d 

450, 455 (9th Cir. 1963))). For this reason, “[c]ourts throughout the country have 

universally frowned upon cross‐gender strip searches in the absence of an 

emergency or exigent circumstances.” Byrd, 629 F.3d at 1143; see also Lee v. Downs, 

641 F.2d 1117, 1119 (4th Cir. 1981) (“Most people, however, have a special sense of 

privacy in their genitals, and involuntary exposure of them in the presence of 

people of the other sex may be especially demeaning and humiliating. When not 

reasonably necessary, that sort of degradation is not to be visited upon those 

confined in our prisons.”); Fortner v. Thomas, 983 F.2d 1024, 1030 (11th Cir. 1993) 

(citing Lee and “join[ing] other circuits in recognizing a prisoner’s constitutional 

right to bodily privacy”). 

      Indeed, best‐practice standards in prison management typically discourage 

cross‐gender strip searches. For example, the 2009 National Prison Rape 



                                          17
Elimination Commission Report (“Commission Report”)3 “determined that[,] ‘[t]o 

prevent abuse, . . . the [Commission’s recommended] standard on this subject 

strictly prohibits non‐medical staff from conducting cross‐gender strip and visual 

body cavity searches—except in the case of an emergency—because of their 

extraordinarily intrusive nature.’” Byrd, 629 F.3d at 1142 (quoting the Commission 

Report at 63). Likewise, the American Correctional Association’s recommended 

standard for cross‐gender strip searches “provide[s] that, except in emergency 

situations, visual inspections of inmate body cavities are conducted by officers of 

the same sex, in private.” Id. (quoting Standards for Adult Correctional 

Institutions § 4‐4194 (2003)). 

      Here, a male officer visually inspected Harris’s genitalia, and both the type 

of search (a visual body cavity search) and the person performing the search (a 




3 Congress established the National Prison Rape Elimination Commission as part of the 
2003 Prison Rape Elimination Act, Pub. L. No. 108‐79, 117 Stat. 972 (codified at 42 U.S.C. 
§§ 15601–15609). Congress directed the Commission to prepare a “[c]omprehensive 
study of the impacts of prison rape,” § 15606(d), and to prepare a report on the study 
containing “(i) the findings and conclusions of the Commission; (ii) recommended 
national standards for reducing prison rape; (iii) recommended protocols for preserving 
evidence and treating victims of prison rape; and (iv) a summary of the materials relied 
on by the Commission in the preparation of the report,” § 15606(d)(3)(B).

                                            18
man) are independently relevant to considering the scope of that intrusion under 

Bell. 

    2. The Manner in Which the Search Was Conducted 

         A strip search conducted in a professional manner is more reasonable than 

one that is not. Cf. Grummett v. Rushen, 779 F.2d 491, 496 (9th Cir. 1985) 

(emphasizing that “[t]he record indicates that the searches are performed by the 

female guards in a professional manner and with respect for the inmates”). But see 

Byrd, 629 F.3d at 1143 (“[W]e have consistently recognized the ‘frightening and 

humiliating invasion’ occasioned by a strip search, ‘even when conducted with all 

due courtesy.’” (quoting Way v. Cty. of Ventura, 445 F.3d 1157, 1160 (9th Cir. 

2006))).  

         As the Supreme Court stated in Bell: “[O]n occasion a security guard may 

conduct the search in an abusive fashion. Such abuse cannot be condoned. The 

searches must be conducted in a reasonable manner.” Bell, 441 U.S. at 560 

(citations omitted). Here, it is unclear from the record, viewed in the light most 

favorable to Harris, why the visual body cavity search was conducted in such a 

violent and forceful manner, much less why it was conducted by a man when 



                                          19
female officers were readily available to do the search. See, e.g., Lee, 641 F.2d at 

1120 (“[I]t was wholly unnecessary for the male guards to remain in the room and 

to restrain the plaintiff while her underclothing was forcefully removed.”).  

   3. The Justification for Initiating the Search 

      It is difficult to assess the Appellees’ justification for the search here 

because they provided no evidence controverting Harris’s description of events; 

instead, they provided in their briefs a blanket denial that the search ever 

occurred and, in the alternative, a vague justification, assuming the search 

occurred as Harris describes. For courts to be able to assess the reasonableness of 

an intrusion on an inmate’s constitutional rights, Supreme Court precedent 

suggests that officers must provide a justification that is supported by record 

evidence. Cf. Florence, 132 S. Ct. at 1518 (“[D]eference must be given to the officials 

in charge of the jail unless there is substantial evidence demonstrating their 

response to the situation is exaggerated. Petitioner has not met this standard, and 

the record provides full justifications for the procedures used.” (citation and 

quotation marks omitted)); Turner, 482 U.S. at 98 (“[W]ith respect to the security 

concern emphasized in petitioners’ brief—the creation of ‘love triangles’—



                                           20
petitioners have pointed to nothing in the record suggesting that the marriage 

regulation was viewed as preventing such entanglements.”).  

      Circuit courts have similarly required a justification for inmate searches 

that is supported by record evidence. See, e.g., Byrd, 629 F.3d at 1137 n.2 (noting 

that officer’s trial testimony “d[id] not specifically address the availability of the 

male officers to conduct the search[]” of the male plaintiff); id. at 1143 

(“[A]lthough valid reasons to search the inmates existed generally, there was no 

justification given for conducting a cross‐gender strip search.”); id. at 1142 

(reversing district court’s decision that the cross‐gender strip search did not 

violate the plaintiff’s Fourth Amendment rights, and ruling “that the cross‐gender 

strip search of Byrd was unreasonable as a matter of law”); Hayes v. Marriott, 70 

F.3d 1144, 1148 (10th Cir. 1995) (vacating summary judgment that was based on 

unsworn statements by prison officials as to the circumstances of the challenged 

search); Bono v. Saxbe, 620 F.2d 609, 617 (7th Cir. 1980) (“[Bell] should not be 

extended to the facts of this case without a showing that there is some risk that 

contraband will be smuggled into Marion [Penitentiary] during non‐contact, 

supervised visits, or that some other risk within the prison will be presented.”).  



                                           21
      Requiring record evidence to support an officer’s justification for a visual 

body cavity search is sensible: We would, for example, almost certainly find a 

constitutional violation for a search that objectively appears to have been 

conducted solely to gratify the sexual desires of the officer. Cf. Crawford v. Cuomo, 

796 F.3d 252, 258 (2d Cir. 2015) (recognizing under the Eighth Amendment that a 

“search may not be undertaken maliciously or for the purposes of sexually 

abusing an inmate”). Without record evidence supporting the officer’s 

justification, courts will have difficulty assessing whether the officer had an 

objectively reasonable basis for conducting the search.  

      The circumstances here demonstrate the point. Because the defendants 

supplied only a vague justification for the search in their motion papers and did 

not provide evidence supporting any justification, the district court resorted to 

supplying its own hypothetical justification: 

      Plaintiff  was  creating  a  security  risk  by  tearing  apart  her  mattress 
      and  trying  to  use  its  contents  to  shield  herself  from  the  view  of 
      corrections  officers  who  had  a  legitimate  right  to  observe  her. 
      Ascertaining  that  Plaintiff  did  not  have  the  means  to  obstruct  their 
      view  is  a  legitimate  penological  goal,  which  fully  justifies  the  brief 
      visual inspection of Plaintiff’s genitalia. 




                                             22
Harris, 2014 U.S. Dist. LEXIS 107503, at *34, 2014 WL 3859242, at *12. On appeal, 

Appellees concede that additional facts (which were not before the district court) 

render this justification questionable “because it would have been difficult for 

Harris to conceal enough cotton to effectively obstruct the entirety of the 

windows, which reach from the floor to the ceiling, and span the width of both 

the front and back sides of the cell.” Appellees’ Br. 14 n.3. Had the district court 

known these facts, we believe it likely would have concluded that the search of 

Harris’s genitalia for cotton was an exaggerated, see Florence, 132 S. Ct. at 1517, or 

even unnecessary, see Hodges v. Stanley, 712 F.2d 34, 35 (2d Cir. 1983), response to 

the situation. 

      Appellees advance an alternative theory that “the alleged visual body‐

cavity search would have been justified by the legitimate penological interest of 

ensuring that a potentially suicidal inmate not possess any object by which she 

might harm herself or others.” Appellees’ Br. at 10. Appellees have not cited any 

record evidence, however, that Harris, who was restrained by three female 

officers at the time of the search, was in such imminent danger of harming herself 

that the search had to be conducted immediately by the male officer at the scene. 



                                          23
At oral argument, defense counsel also candidly admitted that there is no record 

evidence indicating that the officers ever searched Harris’s mouth—the most 

logical place to search if the officers were concerned that Harris would attempt to 

use cotton to choke herself to death. Given the current state of the record, a 

factfinder could find Appellees’ proffered justification unconvincing. 

       As these inconsistent theories demonstrate, it is difficult, if not impossible, 

for courts to determine the reasonableness of a visual body cavity search without 

record evidence supporting the officer’s justification for initiating the search. Cf. 

Byrd, 629 F.3d at 1149 (Smith, J., concurring in part, dissenting in part) (“It is 

appropriate to begin the analysis by looking at the justification for initiating the 

search, because, in the absence of a proper justification, even the most unintrusive 

search is unreasonable.”).4 And, as the above discussion indicates, there are at 

least disputes of fact concerning whether the search occurred and the Appellees’ 

justification that should have precluded summary judgment in their favor. 


4 “Whether a particular strip search is constitutional ‘turns on an objective assessment of 
the . . . facts and circumstances confronting [the searching officer] at the time, and not on 
the officer’s actual state of mind at the time’ of the search.” Hartline v. Gallo, 546 F.3d 95, 
100 (2d Cir. 2008) (quoting Maryland v. Macon, 472 U.S. 463, 470–71 (1985)). But there 
must be evidence from which an objective assessment can be made of the facts and 
circumstances confronting the officer.

                                              24
      Before turning to the final Bell factor, we briefly address the Appellees’ 

argument that prison officers are privileged to search inmates for contraband. 

Whether an officer is searching for contraband is highly relevant to the 

reasonableness inquiry. See, e.g., Lee, 641 F.2d at 1120 (finding female nurse’s 

manual body cavity search of female inmate for matches while male officers 

restrained the inmate reasonable because “plaintiff had set her paper dress afire” 

and “there was a reasonable necessity for a search of sufficient thoroughness to 

give assurance that she had no more matches”). But we are deeply skeptical that 

the cotton sought here was in fact contraband, i.e., an “unauthorized item.” See 

Florence, 132 S. Ct. at 1519 (citing Prisons: Today and Tomorrow 237 (J. Pollock ed. 

1997) (“Contraband is any item that is possessed in violation of prison rules. 

Contraband obviously includes drugs or weapons, but it can also be money, 

cigarettes, or even some types of clothing.”)). The Appellees point to nothing that 

would suggest that possessing cotton, in one’s genitalia or elsewhere, violates 

prison rules, and we do not endorse the Appellees’ implicit argument that an item 

becomes contraband merely because officers are looking for it.  




                                          25
    4. The Place in Which the Search Was Conducted 

      Courts have arrived at different conclusions as to what makes the place in 

which the search was conducted more or less reasonable. Some courts have found 

that searches conducted in the presence of other inmates are more reasonable 

because there is less chance for abuse. See, e.g., Byrd, 629 F.3d at 1143 (“Byrd was 

searched in the day room, a common area. Other inmates were present, making it 

less likely that improper conduct would occur.”).5 Other courts have found that 

searches conducted outside the presence of other inmates are more reasonable. 

See, e.g., Michenfelder v. Sumner, 860 F.2d 328, 333 (9th Cir. 1988) (finding merit to 

inmate’s argument that “strip searches should be conducted within the privacy of 

prisoners’ cells rather than out in the hallway”). Because the Fourth Amendment 

interest at issue here concerns an inmate’s right to bodily privacy, we find the 

latter approach more sensible; i.e., a strip search or a body cavity search 

conducted in the presence of unnecessary spectators is less reasonable than one 

conducted in the presence of only those individuals needed to conduct the search.  


5 Although the Ninth Circuit concluded in Byrd that the third and fourth Bell factors 
“weigh[ed] in favor of a determination of reasonableness, the effect of the first two 
factors [wa]s so extreme that a conclusion of unreasonableness [wa]s compelled.” 629 
F.3d at 1143.

                                           26
   5. Fourth Amendment Conclusion 

      We reiterate that inmates retain a limited right of bodily privacy under the 

Fourth Amendment. If an inmate exhibits an actual, subjective expectation of 

bodily privacy, and if the inmate challenges an isolated search as infringing on his 

or her right of bodily privacy, courts should assess the claimed violation for 

reasonableness under the four Bell factors: (1) the scope of the intrusion; (2) the 

manner in which it was conducted; (3) the justification for initiating it; and (4) the 

place in which it was conducted. We further note that cross‐gender strip searches 

of inmates conducted in the absence of an emergency or other exigent 

circumstances are generally frowned upon. See, e.g., Moore v. Carwell, 168 F.3d 234, 

237 (5th Cir. 1999); Hayes, 70 F.3d at 1146; Canedy, 16 F.3d at 187; Lee, 641 F.2d at 

1119. We remand to the district court to reconsider Harris’s Fourth Amendment 

claim in light of the legal principles discussed above.  

   C. Qualified Immunity 

      On appeal, Appellees advance a qualified immunity defense to Harris’s 

Fourth Amendment claim. Qualified immunity is an affirmative defense that may 

be waived if, as here, the defendants failed to move for summary judgment on 



                                          27
this defense, even if, also as here, the defendants asserted the defense in their 

answer. See, e.g., McCardle v. Haddad, 131 F.3d 43, 51 (2d Cir. 1997); see also Blissett 

v. Coughlin, 66 F.3d 531, 538 (2d Cir. 1995). 

      “[W]e nevertheless have the power to consider” the defense. Fabrikant v. 

French, 691 F.3d 193, 212 (2d Cir. 2012). “We have exercised this discretion where 

the argument presents a question of law and there is no need for additional fact‐

finding.” Id. (quoting Dean v. Blumenthal, 577 F.3d 60, 67 n.6 (2d Cir. 2009) (per 

curiam)). But because of the factual disputes concerning whether the search 

occurred and the officers’ justification for the search, we leave it to the district 

court to evaluate this defense in the first instance. Cf. Ford v. McGinnis, 352 F.3d 

582, 598 (2d Cir. 2003). 

   D. Eighth Amendment 

      Harris also asserts that the April 8, 2010 search violated her Eighth 

Amendment right to be free from cruel and unusual punishment. “To state an 

Eighth Amendment claim, a prisoner must allege two elements, one subjective 

and one objective.” Crawford, 796 F.3d at 256.  




                                           28
   1. The Subjective Inquiry 

       “First, the prisoner must allege that the defendant acted with a subjectively 

‘sufficiently culpable state of mind.’” Id. (quoting Hudson v. McMillian, 503 U.S. 1, 

8 (1992) (hereinafter “McMillian”)). “The subjective component of the claim 

requires a showing that the defendant ‘had the necessary level of culpability, 

shown by actions characterized by “wantonness”’ in light of the particular 

circumstances surrounding the challenged conduct.” Wright v. Goord, 554 F.3d 

255, 268 (2d Cir. 2009) (quoting Blyden v. Mancusi, 186 F.3d 252, 262 (2d Cir. 1999)). 

For excessive force claims, as contrasted with other actions or inactions that rise to 

the level of Eighth Amendment violations, the test for wantonness “is whether the 

force was used in a good‐faith effort to maintain or restore discipline, or 

maliciously and sadistically to cause harm.” Scott v. Coughlin, 344 F.3d 282, 291 

(2d Cir. 2003).  

               To  determine  whether  defendants  acted  maliciously  or 
       wantonly, a court must examine several factors including: the extent 
       of  the  injury  and  the  mental  state  of  the  defendant,  as  well  as  “the 
       need  for  the  application  of  force;  the  correlation  between  that  need 
       and the amount of force used; the threat reasonably perceived by the 
       defendants;  and  any  efforts  made  by  the  defendants  to  temper  the 
       severity of a forceful response.” 

Id. (quoting Romano v. Howarth, 998 F.2d 101, 105 (2d Cir. 1993)). 

                                              29
      Accordingly, determining whether officers used excessive force necessarily 

turns on the need for the force used. Here, Harris contends that Miller asked if she 

had any more cotton and, when she said no, Anderson, Bryant, and Trotter threw 

her to the ground and forcibly opened her legs to allow Miller to conduct a visual 

search of her genitalia for additional cotton. The district court concluded that the 

Appellees’ use of force was justified based on the need to determine if she was 

concealing cotton that could be used to obstruct the windows of her observation 

room. See Harris, 2014 U.S. Dist. LEXIS 107503, at * 34, 2014 WL 3859242, at *12. As 

noted, the Appellees have distanced themselves from this purported justification 

for the search. 

      We note that the factual dispute concerning the Appellees’ need for the use 

of force greatly affects the Eighth Amendment analysis. For example, the need for 

the application of force to carry out a visual body cavity search may be weak if 

the search itself was unreasonable. Likewise, the relationship between that need 

and the amount of force used may be disproportionate to any legitimate 

penological goal if, once again, the search was unreasonable. The factual dispute 

regarding the Appellees’ need for the use of force also makes it difficult, if not 



                                          30
impossible, to ascertain what threat the officers perceived and whether they made 

an effort to temper the severity of their response. As the Seventh Circuit 

explained in a similar setting: 

      [S]ubjective  intent  . . .  ,  unless  admitted,  has  to  be  inferred  rather 
      than observed; judges and jurors are not mind readers. The plaintiff 
      alleges  that  he  complained  vociferously  to  the  defendant  about  the 
      pat down and strip search while they were going on, to no avail. We 
      don’t see how the defendant’s conduct if correctly described by the 
      plaintiff could be thought a proper incident of a pat down or search, 
      and  the  defendant  doesn’t  contend  that  it  could  be;  his  defense 
      rather is that his conduct has been misdescribed. 

Washington v. Hively, 695 F.3d 641, 643–44 (7th Cir. 2012) (hereinafter “Hively”). 

Because Appellees deny that the search ever occurred, and because of the shifting 

explanations and limited support for the Appellees’ need for the use of force, 

assuming the search occurred, there exists a genuine dispute of material fact 

concerning the subjective component of Harris’s Eighth Amendment claim. 

   2. Objective Inquiry 

      “Second, [the inmate] must allege that the conduct was objectively ‘harmful 

enough’ or ‘sufficiently serious’ to reach constitutional dimensions.” Crawford, 796 

F.3d at 256 (quoting McMillian, 503 U.S. at 8, 20). “The objective component of the 

Eighth Amendment test is also context specific, turning upon ‘contemporary 


                                             31
standards of decency.’” Blyden, 186 F.3d at 263 (quoting McMillian, 503 U.S. at 8). 

But “certain actions, including the malicious use of force to cause harm, constitute 

Eighth Amendment violations per se. This result follows because when prison 

officials maliciously and sadistically use force to cause harm, contemporary 

standards of decency are always violated.” Id. (citation and quotation marks 

omitted). Finally, McMillian “firmly establishes that this factor is satisfied in the 

excessive force context even if the victim does not suffer serious, or significant 

injury, as long as the amount of force used is not de minimis.” United States v. 

Walsh, 194 F.3d 37, 50 (2d Cir. 1999) (citations and quotation marks omitted); see 

also Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (“The ‘core judicial 

inquiry,’ we held, was not whether a certain quantum of injury was sustained, but 

rather ‘whether force was applied in a good‐faith effort to maintain or restore 

discipline, or maliciously and sadistically to cause harm.’” (quoting McMillian, 

503 U.S. at 7)). 

       We cannot discern from the district court’s analysis whether it adequately 

considered the possibility that the search alleged to have occurred here—in which 

female officers grabbed Harris, threw her to the ground, and forcefully spread her 



                                          32
legs open to allow a male officer to visually inspect her genitalia for cotton—

offends contemporary standards of decency. Appellees counter that Harris cannot 

rely on the inspection of her genitalia as informing the Eighth Amendment 

analysis because it was “visual in nature and Harris claims no contact by 

defendants with her genitals.” Appellees’ Br. 27. We do not see why the lack of 

contact with Harris’s genitalia would bar her Eighth Amendment claim as a 

matter of law. Cf. Hively, 695 F.3d at 643 (“Indeed, sexual offenses need not 

involve any touching—think of indecent exposure, voyeurism, and child 

pornography that does not depict sex acts.”). 

      Moreover, the district court appears to have focused on Harris’s refusal to 

allow a male officer to inspect her genitalia rather than the amount of force the 

officers used in carrying out that search. See Harris, 2014 U.S. Dist. LEXIS 107503, 

at *33, 2014 WL 3859242, at *12 (“[T]here is no evidence that the use of force was 

anything but de minimis given Plaintiff’s refusal to cooperate with the direct 

orders of prison officers.”). The Supreme Court recently reminded us that the de 

minimis exception covers, for example, “[a]n inmate who complains of a ‘push or 

shove’ that causes no discernible injury.” Wilkins, 559 U.S. at 38 (quoting 



                                         33
McMillian, 503 U.S. at 9). But Harris does not describe a mere push or shove; she 

describes officers grabbing her, throwing her to the ground, and forcibly opening 

her legs. Harris also pointed to documentary evidence showing that she suffered 

bruising, and possibly a three‐inch cut, as a result of the officers’ use of force. 

Such injuries may suggest that the use of force here was objectively excessive. See, 

e.g., id. at 37 (“[T]he extent of injury suffered by an inmate is one factor that may 

suggest whether the use of force could plausibly have been thought necessary in a 

particular situation. The extent of injury may also provide some indication of the 

amount of force applied.” (citations and quotation marks omitted)). 

   3. Eighth Amendment Conclusion 

      We readily admit that the evidence in this case is difficult to parse. But 

where, as here, 

      a prisoner’s allegations and evidentiary proffers could reasonably, if 
      credited,  allow  a  rational  factfinder  to  find  that  corrections  officers 
      used  force  maliciously  and  sadistically,  our  Court  has  reversed 
      summary dismissals of Eighth Amendment claims of excessive force 
      even where the plaintiff’s evidence of injury was slight and the proof 
      of excessive force was weak. 




                                             34
Wright, 554 F.3d at 269 (citing Scott, 344 F.3d at 291; Griffin v. Crippen, 193 F.3d 89, 

91 (2d Cir. 1999)). Accordingly, we remand to the district court to reconsider 

Harris’s Eighth Amendment claim in light of the legal principles discussed above.  

                                    CONCLUSION 

      For the reasons stated herein, we VACATE so much of the district court’s 

order and judgment as dismissed Harris’s constitutional claims relating to the 

visual body cavity search performed by Appellees on April 8, 2010, and we 

REMAND for further proceedings consistent with this opinion. For the sake of 

completeness, we note that, per the motions panel’s prior order, Harris’s other 

claims as to all other defendants remain dismissed. Finally, we suggest that, on 

remand, the district court consider appointing pro bono counsel for Harris and 

permitting the parties to take further discovery. See, e.g., Willey v. Kirkpatrick, 801 

F.3d 51, 71–72 (2d Cir. 2015).  




                                           35